Case: 1:19-cv-05965 Document #: 73-4 Filed: 09/24/20 Page 1 of 16 PageID #:1405




                 EXHIBIT D
      Case:
       Case:1:19-cv-05965
              1:19-cv-05965
                          Document November
                            Document
                                   #: #:
                                      73-4  Filed:2017
                                         1-5Filed: 09/24/20
                                                   09/05/19Page
                                                            Page22of
                                                                  of16
                                                                     16PageID
                                                                       PageID#:1406
                                                                              #:64




                       Account Agreement
                         and Disclosures




MEMBERSHIP AND
ACCOUNT AGREEMENT

ELECTRONIC FUNDS TRANSFER

FUNDS AVAILABILITY POLICY

WIRE TRANSFER

TRUTH-IN-SAVINGS

PRIVACY POLICY
                     Case:
                      Case:1:19-cv-05965
                             1:19-cv-05965
                                         Document
                                           Document
                                                  #:#:
                                                    73-4
                                                       1-5Filed:
                                                          Filed:09/24/20
                                                                 09/05/19Page
                                                                         Page33of
                                                                               of16
                                                                                  16PageID
                                                                                    PageID#:1407
                                                                                           #:64
MEMBERSHIP AND ACCOUNT AGREEMENT................................. 2-7                                       3. DIVIDEND COMPOUNDING AND CREDITING	����������������������������                          12
1. MEMBERSHIP ELIGIBILITY............................................................. 2                    4. ACCRUAL OF DIVIDENDS............................................................         12
2. ACCOUNTS................................................................................... 2-3         5. BALANCE INFORMATION.............................................................         12
		Individual Party, Accounts in the Name of a Trust, Organizational,                                       6. SAVINGS ACCOUNT TRANSACTION LIMITATIONS	������������������                               12
   Joint Owner, Beneficiary Designated Accounts, Accounts for Minors                                        7. FEE INFORMATION.......................................................................   12
   and Coverdell Education Savings Account (ESA), Uniform Transfers                                         8. TRUTH-IN-SAVINGS DISCLOSURE CHART	�������������������������������                        12
   to Minors Act (UTMA), Teen Checking
3. AGENCY DESIGNATION ON AN ACCOUNT	��������������������������������� 3                                     PRIVACY POLICY.............................................................................. 14
4. DEPOSIT OF FUNDS REQUIREMENTS......................................... 3
5. ACCOUNT ACCESS........................................................................ 3                 This Account Agreement and Disclosures booklet supersedes all
6. ACCOUNT RATES AND FEES........................................................ 3                         previous versions of Alliant Credit Union’s account agreement and
7. TRANSACTION LIMITATIONS...................................................... 3-4                        disclosures booklet. This Disclosure may change from time to time.
                                                                                                            Please visit alliantcreditunion.com for the most current version.
8. OVERDRAFTS................................................................................. 4
9. POSTDATED AND STALEDATED CHECKS	���������������������������������� 4
10. STOP PAYMENT ORDERS......................................................... 4-5
11. CHECK 21 AND SUBSTITUTE CHECKS....................................... 5
12. ALLIANT LIABILITY........................................................................ 5
13. ALLIANT LIEN AND SECURITY INTEREST	��������������������������������� 5
14. LEGAL PROCESS.......................................................................... 5
15. ACCOUNT INFORMATION............................................................. 5
16. NOTICES..................................................................................... 5-6
17. TAXPAYER IDENTIFICATION NUMBERS AND BACKUP
     WITHHOLDING............................................................................... 6
18. STATEMENTS................................................................................ 6
19. INACTIVE ACCOUNTS................................................................... 6
20. DORMANT ACCOUNTS................................................................. 6
21. SPECIAL ACCOUNT INSTRUCTIONS........................................... 6
22. TERMINATION OF ACCOUNT....................................................... 6
23. TERMINATION OF MEMBERSHIP................................................. 6
24. DEATH OF ACCOUNT OWNER..................................................... 7
25. SEVERABILITY............................................................................... 7
26. ENFORCEMENT............................................................................. 7
27. GOVERNING LAW.......................................................................... 7
28. COMMUNICATION......................................................................... 7

ELECTRONIC FUNDS TRANSFER (EFT) AGREEMENT AND
DISCLOSURE....................................................................................7-11
1. EFT SERVICES.............................................................................. 7-9
2. TRANSFER LIMITATIONS............................................................... 9
3. CONDITIONS OF EFT SERVICES.................................................. 9
4. FEES AND CHARGES..................................................................... 9
5. MEMBER LIABILITY..................................................................... 9-10
6. RIGHT TO RECEIVE DOCUMENTATION...................................... 10
7. BUSINESS DAYS........................................................................... 10
8. ALLIANT LIABILITY FOR FAILURE TO MAKE TRANSFERS                                                 10
9. NOTICES........................................................................................ 10
10. ERROR RESOLUTION.................................................................. 10
11. TERMINATION OF EFT SERVICES........................................ 10-11

FUNDS AVAILABILITY POLICY.........................................................               11
1. GENERAL POLICY.........................................................................       11
2. RESERVATION OF RIGHT TO HOLD...........................................                       11
3. LONGER DELAYS MAY APPLY....................................................                   11
4. SPECIAL RULES FOR NEW ACCOUNTS.....................................                           11
5. SPECIAL RULES FOR ABUSED ACCOUNTS	�����������������������������                               11
6. DEPOSITS AT ATMS.....................................................................         11
7. HOLDS ON OTHER FUNDS..........................................................                11
8. FOREIGN CHECKS........................................................................        11

WIRE TRANSFER REQUEST AGREEMENT AND
DISCLOSURE ................................................................................... 12

TRUTH-IN-SAVINGS DISCLOSURE.................................................. 12
1. RATE INFORMATION.................................................................... 12
2. NATURE OF DIVIDEND RATES.................................................... 12

                                                                                                        1
       Case:
        Case:1:19-cv-05965
               1:19-cv-05965
                           Document
                             Document
                                    #:#:
                                      73-4
                                         1-5Filed:
                                            Filed:09/24/20
                                                    09/05/19Page Page44of    of1616PageID
                                                                                      PageID#:1408#:64
 MEMBERSHIP AND ACCOUNT AGREEMENT                The following account activities are expressly prohibited for joint
This Agreement covers your and our rights and responsibilities                    owners of share accounts. Joint owners may not:
concerning accounts Alliant Credit Union (Alliant) offers. In this                         • Initiate, modify, or delete payroll deductions for the primary 		
Agreement, the words “you” and “yours” mean anyone who signs a                                owner.
Membership Enrollment Agreement. The words “we,” “us,” and “our”                           • Close primary savings, supplemental savings, checking and
mean Alliant Credit Union. The word “account” means any one or more                          share certificates unless the member is a minor.
share or other accounts you have with Alliant. Your account type(s) and                    • Initiate, modify, or delete passwords or access codes.
ownership features are designated on your Membership Enrollment
Agreement. By signing a Membership Enrollment Agreement, each                              • Access savings or overdraft protection through the Visa® debit
of you, jointly and separately, agree to the terms and conditions in                         card or Convenience card without the primary account owner’s
this Account Agreement and Disclosures Booklet, the Membership                               approval and authorization.
Enrollment Agreement, the Funds Availability Policy Disclosure, the                        • Open an IRA, share certificate, supplemental savings or
Truth-In-Savings Disclosure, Fee Schedule, and any amendments                                checking account. (Joint owners may open such accounts of
to these documents from time to time that collectively govern your                           their own where they are the primary account member owner.)
Membership and Accounts.                                                          Only primary owners are allowed to conduct the above account
                                                                                  activities.
1. MEMBERSHIP ELIGIBILITY
To join Alliant you must meet the membership requirements, including                 c) J oint owner accounts and owner liability. If a deposited item
the purchase and maintenance of at least one share (“membership                         in a jointly owned account is returned unpaid, an account is
share”) and maintain a $5.00 minimum balance. You authorize us                          overdrawn, or if we do not receive final payment on a transaction,
to check your account, credit, and employment history, and obtain                       the owners, jointly and separately, are liable to us for the amount
information from third parties, including consumer reporting agencies                   of the returned item, overdraft, or unpaid amount and any charges,
and credit reporting agencies, to obtain copies of your consumer and                    regardless of who initiated or benefited from the transaction. If
credit reports to verify your eligibility for the accounts and services you             any account owner is indebted to us, we may enforce our rights
request.                                                                                against any account of an owner or all funds in the jointly owned
                                                                                        account regardless of who contributed them.
2. ACCOUNTS
                                                                                  2e. BENEFICIARY DESIGNATED ACCOUNTS
2a. INDIVIDUAL PARTY ACCOUNTS                                                     Any account established with beneficiaries at Alliant is considered
An individual party account is an account owned by one member                     a revocable trust account and is an instruction to Alliant that such
(individual) qualified for Alliant membership. If the account owner dies,         single or jointly owned account funds so designated are payable to the
the interest in account ownership passes subject to applicable law or             owner(s) during his, her, or their lifetimes and, when the last account
agreement and subject to other provisions of this Agreement governing             owner dies, payable to any named and surviving beneficiary(ies).
our protection for honoring transfer and withdrawal requests of an                Beneficiaries have no ownership rights or interest in the account.
owner or owner’s agent and pledges of the account to secure a debt.               Beneficiaries will be paid the funds in the account as of the date of
2b. ACCOUNTS IN THE NAME OF A TRUST                                               death of the last account owner, and any dividends accrued after the
An account in the name of a Trust is an account established in the                date of death of the last owner may be reversed prior to the payout
name of a Trust created by the grantor(s) outside of Alliant and                  of the funds to the beneficiary(ies). Beneficiaries ensure share
governed by a separate agreement. The trustee(s) of the Trust has                 insurance coverage as a revocable trust account. If percentages are
(have) access to the funds in the account. To establish an account in             not indicated for each beneficiary, accounts payable to more than one
the name of a Trust, the grantor(s) or trustee(s) must meet eligibility           surviving beneficiary are owned equally by such beneficiaries without
requirements set forth in the Agreement and keep a minimum of $5.00               rights of survivorship. The share of any beneficiary who predeceases
on deposit in the Trust savings account.                                          the account owner will be split equally among the remaining living
2c. ORGANIZATIONAL ACCOUNTS                                                       beneficiary(ies). Any beneficiary designation shall not apply to
A not-for-profit organization that meets the eligibility qualifications may       Individual Retirement Accounts (IRA) which is governed by a separate
establish an account with Alliant. Membership is restricted to those              beneficiary designation. We are not obligated to notify any beneficiary
societies, associations, or clubs of which the majority of the members            of the existence of any account or the vesting of the beneficiary’s
are eligible for Alliant Credit Union membership. Alliant reserves the            interest in any account, except as otherwise provided by law.
right to deny organizational membership, and it will be limited to a              2f. ACCOUNTS FOR MINORS AND COVERDELL
regular savings and checking account with a minimum balance of                         EDUCATION SAVINGS ACCOUNT (ESA)
$50,000.                                                                          We require any account established by a minor to be a jointly owned
2d. JOINT OWNER ACCOUNTS                                                          account with an owner who is either the minor’s parent, grandparent,
An account owned by two or more parties is a jointly owned account.               or legal guardian, has reached the age of majority under state law and
                                                                                  who shall be jointly and separately liable to us for any returned item,
   a) R
       ights of survivorship. Unless otherwise stated on the                     overdraft, or unpaid charges or amounts on such account. We may pay
      Membership Enrollment Agreement, a joint account includes rights            funds directly to the minor without regard to his or her minority. Unless
      of survivorship. This means when one owner dies, all sums in the            the minor’s parent, grandparent, or legal guardian is an account owner,
      account will pass to the surviving owner(s). A surviving owner’s            this individual shall not have any account access rights. We have
      interest is subject to the Alliant statutory lien for the deceased          no duty to inquire about the use or purpose of any transaction. The
      owner’s obligations, and to any security interest or pledge granted         Coverdell ESA may only be opened on an account already established
      by a deceased owner, even if a surviving owner did not consent              in the name of the minor and only one parent may be named as the
      to it.                                                                      Responsible Individual on the account, which may change to the
   b) C
       ontrol of jointly owned accounts. Any owner is authorized to              child at the age of majority if this was chosen when the account was
      and deemed to act for any other owner(s) and may instruct us                established. There is no joint owner on a Coverdell ESA.
      regarding transactions and other account matters. Each owner
      guarantees the signature of any other owner(s). Any owner may               2g. UNIFORM TRANSFERS TO MINORS ACT
      withdraw all but $5.00 of the funds in the primary savings account,               (UTMA) ACCOUNT
      request stop payment(s) on items, transfer, or pledge to us all or          An account created under the Uniform Transfers to Minors Act
      any part of the shares without the consent of the other owner(s).           (UTMA) is an individual account created by a custodian and/or donor
      We have no duty to notify any owner(s) about any transaction.               who deposits funds as an irrevocable gift to a minor. The account is
      We reserve the right to require written consent of all owners for           established under the Illinois Uniform Transfers to Minors Act. The
      any change to or termination of an account. If we receive written           minor is the owner of the property in the account. The custodian
      notice of a dispute between owners or inconsistent instructions             acts for the minor, has possession and control of the account for the
      from them, we may suspend or terminate the account and require              exclusive right and benefit of the minor, and is the only party entitled
      a court order or written consent from all owners to act.                    to transact business on the account until the minor attains age 21,
                                                                              2
               Case:
                Case:1:19-cv-05965
                       1:19-cv-05965
                                   Document
                                     Document
                                            #:#:
                                              73-4
                                                 1-5Filed:
                                                    Filed:09/24/20
                                                           09/05/19Page
                                                                   Page55of
                                                                         of16
                                                                            16PageID
                                                                              PageID#:1409
                                                                                     #:64
unless otherwise dictated by law. In the event of the death of the minor,            d. D irect Deposits. We may offer preauthorized deposits (e.g., payroll
the custodial relationship is terminated and the funds are distributed                  checks, Social Security or retirement checks, or other government
according to the minor’s estate. Alliant has no duty to inquire about                   checks) or preauthorized transfers from other accounts. You
the use or purpose of any transaction. If the custodian dies, resigns,                  must authorize each direct deposit or preauthorized transfer by
or is ineligible to serve and a successor custodian is not named, we                    filling out a separate form. You must notify us at least 30 days in
will suspend the account until a successor custodian is named or we                     advance to cancel or change a direct deposit or transfer option.
receive a court order regarding the account.                                            Upon a bankruptcy filing, unless you cancel an authorization
2h. TEEN CHECKING                                                                       we will continue making direct deposits in accordance with your
Alliant’s standard checking accounts are available to members age 18                    authorization on file with us. If we are required to reimburse the
or over. Members between the ages of 13 and 17 may open a teen                          U.S. Government for any benefit payment directly deposited into
checking account that includes the minor’s parent or legal guardian as                  your account, we may deduct the amount returned from any of
a joint account owner. The joint owner on teen checking accounts will                   your accounts, unless prohibited by law.
serve as the primary account contact, and shall receive all statements               e. C rediting of Deposits. Deposits made after the deposit cutoff time
and notices. Alliant Teen Checking accounts are full-service checking                   and deposits made on either holidays or days that are not our
accounts; however, the following limitations or differences from                        business days will be credited to your account on the next business
standard checking accounts apply:                                                       day.
   • Only the joint owner may initiate and terminate Overdraft                   5. ACCOUNT ACCESS
     Protection; Courtesy Pay is not available.                                      a. A uthorized Signature. Your written or electronic signature on
   • Only the joint owner may reorder checks; checks must include both                 the Membership Enrollment Agreement authorizes your account
     the primary teen owner and the joint owner’s names.                                access. We will not be liable for refusing to honor any item or
                                                                                        instruction if we believe the signature is not genuine. If you have
   • No beneficiaries may be designated.                                               authorized the use of a facsimile signature, we may honor any
   • Either the primary or joint owner can dispute a statement or                      check that appears to bear your facsimile signature even if it was
     transaction error, but the joint owner must sign any necessary                     made by an unauthorized person. You authorize us to honor
     documentation (see the Electronic Funds Transfer Agreement and                     transactions initiated by a third person to whom you have given
     Disclosure on page 7 for more information on error resolution).                    your account number even if you do not authorize a particular
3. AGENCY DESIGNATION ON AN ACCOUNT                                                     transaction.
An agency designation on an account is an instruction to us that the                 b. A ccess Options. You may withdraw or transfer funds from your
owner authorizes another person to make transactions as agent for the                   account(s) in any manner we permit (e.g., at an automated teller
account owner regarding the accounts designated. An agent has no                        machine (ATM), through online or mobile banking, in person, by
ownership interest in the account(s) or Alliant voting rights. We have                  mail, automatic transfer, or telephone, as applicable). We may
no duty to inquire about the use or purpose of any transaction made by                  return as unpaid any check drawn on a form we do not provide,
the agent.                                                                              and you are responsible for any loss we incur in handling such a
4. DEPOSIT OF FUNDS REQUIREMENTS                                                        check. We have the right to review and approve any form of power
Funds may be deposited to any account, in any manner approved by                        of attorney and may restrict account withdrawals or transfers. We
Alliant in accordance with the requirements set forth on the Current                    are under no obligation to honor any power of attorney.
Rate Sheet and Fee Schedule.                                                         c. A
                                                                                         CH & Wire Transfers. If we provide the service, you may initiate
   a. E ndorsements. We may accept transfers, checks, and other items                  or receive credits or debits to your account through wire or ACH
       for deposit into any of your accounts if they are made payable to,               transfer. Posting may occur multiple times throughout any given
       or to the order of, one or more account owners even if they are                  business day. You agree that if you receive funds by a wire or
       not endorsed by all payees. You authorize us to accept checks                    ACH transfer, we are not required to notify you at the time the
       missing endorsements of any owners if we choose. If a check or                   funds are received. Instead, the transfer will be shown on your
       item that is payable to two or more persons is ambiguous as to                   periodic statement. When you initiate a wire transfer, you may
       whether it is payable to either or both, we may process the check                identify either the recipient or any financial institution by name and
       or item as though it is payable to either person. Checks payable                 by account or identifying number. Alliant (and other institutions)
       to a deceased member will not be accepted. If an insurance,                      may rely on the account or other identifying number as the proper
       government, or other check requires an endorsement as set forth                  identification even if it identifies a different party or institution. (See
       on the back of the check, we may require endorsement as set                      the Wire Transfer Request Agreement and Disclosure on page 12
       forth on the item. Endorsements must be made on the back of the                  for more information.)
       check within 1-1/2 inches from the top edge, although we may                  d. C redit Union Examination. We may disregard information on any
       accept endorsements outside this space. However, any loss we                     check, other than the signature of the drawer, the amount and any
       incur from a delay or processing error resulting from an irregular               magnetic encoding. You agree we do not fail to exercise ordinary
       endorsement or other markings by you or any prior endorser will                  care in paying an item solely because our procedures do not
       be your responsibility.                                                          provide for sight examination of items.
   b. C ollection of Items. We act only as your agent and we are not                e. L imitation of Access. We may limit services and/or access to
       responsible for handling items for deposit or collection beyond the              your accounts, including through Alliant Online Banking and
       exercise of ordinary care. Deposits made by mail or at unstaffed                 Mobile Banking, if your account is not in good standing, you are
       facilities are not our responsibility until we receive them. We are              delinquent on a loan, or your account has a negative balance. We
       not liable for the negligence of any correspondent or for loss in                may also limit services and/or access to your accounts for abusive
       transit, and each correspondent will only be liable for its own                  or harassing behavior toward Alliant staff.
       negligence. We may send any item for collection. Items drawn               6. ACCOUNT RATES AND FEES
       on an institution located outside the United States are handled            We pay account earnings and assess fees against your account as set
       on a collection basis only. You waive any notice of nonpayment,            forth in the Fee Schedule. We may change the Fee Schedule at any
       dishonor, or protest regarding items we purchase or receive for            time and will notify you as required by law.
       credit or collection to your account.                                      7. TRANSACTION LIMITATIONS
   c. F inal Payment. All items or Automated Clearing House (ACH)                   a. W ithdrawal Restrictions. We permit withdrawals only if your
       transfers credited to your account are provisional until we receive              account has sufficient available funds to cover the full amount of
       final payment. If final payment is not received, we may charge your              the withdrawal or you have an established overdraft protection
       account for the amount of such items or ACH transfers and impose a               plan. Checks or other transfer or payment orders that are drawn
       return item charge on your account as set forth in the Fee Schedule.             against insufficient funds may be subject to a service charge
       Any collection fees we incur may be charged to your account. We                  as set forth in the Fee Schedule. If there are sufficient funds to
       reserve the right to refuse or return any item or funds transfer.                cover some, but not all, of your withdrawal, we may allow those
                                                                              3
                Case:
                 Case:1:19-cv-05965
                        1:19-cv-05965
                                    Document
                                      Document
                                             #:#:
                                               73-4
                                                  1-5Filed:
                                                     Filed:09/24/20
                                                            09/05/19Page
                                                                    Page66of
                                                                          of16
                                                                             16PageID
                                                                               PageID#:1410
                                                                                      #:64
     withdrawals for which there are sufficient funds in any order at                     determined by Alliant using internal and confidential information,
     our discretion. We may refuse to allow a withdrawal in some                          including your account history. To qualify to use Courtesy Pay,
     situations, and will advise you accordingly; for example: (1) a                      eligible members must have qualifying deposits totaling at least
     dispute between account owners (unless a court has ordered                           $600 into their Alliant Checking account in the previous 30 days.
     Alliant to allow the withdrawal); (2) a legal garnishment or                         Qualifying deposits include a direct deposit, payroll deposit, check
     attachment is served; (3) the account secures any obligation to us;                  deposit, ATM deposit, wire transfer, eDepositPlus, mobile check
     (4) required documentation has not been presented; (5) you fail to                   deposit or transfer from another financial institution. Courtesy Pay
     repay an Alliant loan on time.                                                       requirements and limits are subject to change at any time without
  b. T
      ransfer Limitations. For all types of savings accounts that are                    notice. Whether your overdrafts will be paid by Courtesy Pay is
     eligible for preauthorized, automatic, telephonic, electronic, or                    discretionary, and we reserve the right not to pay. For example,
     audio response transfers, you may make up to six such transfers                      we typically do not pay overdrafts if your account is not in good
     to an account at another financial institution or to a third party                   standing, or you are not making regular deposits, or you have too
     during any calendar month. A preauthorized transfer includes                         many overdrafts.
     any arrangement with us to pay a third party from your account                     If an item is paid with Courtesy Pay, your account will be
     upon oral or written orders, including orders received through                      overdrawn and negative in the amount of the paid item, plus a
     the automated clearing house (ACH). You may make unlimited                          Courtesy Pay fee for each item as set forth in the Fee Schedule.
     transfers at an ATM, in person at an Alliant Branch, through the                    More than one overdraft fee may be charged against the account
     mail or to any Alliant Credit Union loan. However, we may refuse                    per day depending on the number of items presented on, and
     or reverse a transfer that exceeds these limitations and may                        other withdrawals made from, your account. The amount of your
     assess fees against, suspend, or close your account.                                overdraft(s) and fee(s) both count towards your Courtesy Pay
8. OVERDRAFTS                                                                            available balance. If you reach your Courtesy Pay limit, items
  a. O
      verdraft Liability. If on any day the funds in your savings account               subsequently presented for payment may be returned as NSF
     are not sufficient to cover checks you write from your Alliant                      and you will be charged applicable fees. When Courtesy Pay is
     Checking Account, fees or other items posted to your account,                       used, the full amount of the overdraft balance plus related fees
     those amounts will be handled in accordance with our overdraft                      will be due immediately, but in no event more than 17 days after
     procedures or by one of the overdraft protection plans outlined                     the date of the occurrence, at which time your Courtesy Pay
     below. Alliant’s determination of an insufficient account balance                   privileges will be suspended and possibly terminated. If we do not
     may be made at any time between presentation and our midnight                       receive a full payment from you within 45 days from the date of the
     deadline with only one review of the account required. We do not                    occurrence, your checking account will be closed. If full payment
     have to notify you if your account does not have funds to cover                     is not received within 60 days from the date of the occurrence,
     checks, ACH debits, debit card transactions, fees, or other posted                  your checking account will be charged off as a loss to Alliant and
     items. Whether the item is paid or returned, your account may be                    may be forwarded to a collection agency for continued collection
     subject to a charge as set forth in the Fee Schedule. Except as                     efforts and may be reported to a consumer reporting agency. If you
     otherwise agreed in writing, we, by covering one or any overdraft,                  have Courtesy Pay on your Alliant Checking account, it will not be
     do not agree to cover overdrafts in the future and may discontinue                  implemented as a source to cover overdrafts for items paid through
     covering overdrafts at any time without notice. If we pay an item                   Alliant’s online Bill Pay.
     or impose a fee that would otherwise overdraw your account, you                     Not all transaction types are covered by Courtesy Pay. Checks you
     agree to pay the overdrawn amount immediately. We reserve                           write and ACH electronic transactions from your Alliant checking
     the right to pursue collection of previously dishonored items at                    account are covered. If you choose, Courtesy Pay protection
     any time, including giving a payer bank extra time beyond any                       may be extended to cover Point-of-Sale (POS) and signature-
     midnight deadline limits.                                                           based debit card transactions. Alliant does not permit the use of
   b. O
       verdraft Protection Plan. If you have Overdraft Protection on                    Courtesy Pay for the transfer of funds or deposits to any account
      your account, we will honor checks, ACH debits, bill pay items,                    at Alliant. It also may not be used to pay an Alliant loan, or for ATM
      Point-of-Sale (POS), and signature-based debit card transactions                   transactions. Your transactions may not be handled by Alliant in
      drawn on insufficient funds by transferring funds from another                     the order in which you completed them. Accordingly, the order
      account under this Agreement or a loan account, as you have                        in which Alliant processes them may affect the total amount of
      directed, or as required under Alliant’s Overdraft Protection policy               overdraft fees assessed to your account. You may discontinue
      or per the terms of your applicable loan account. If an item is                    Courtesy Pay at any time by:
      presented for payment and there are not sufficient funds in your                       • Selecting the Courtesy Pay option in Alliant Online Banking.
      account to pay it, the first source of funds to pay that item will be                  • Calling 800-328-1935 (24/7).
      the source you have previously designated for overdraft events                         • Visiting an Alliant Branch.
      (e.g., primary savings, or eligible lines of credit). Each source will        9. POSTDATED AND STALEDATED CHECKS
      be used thereafter in the order you have designated. Applicable               We may pay any check without regard to its date. You agree not to
      fees will be assessed to each source, and if all sources are                  deposit checks or other items before they are properly payable. We are
      exhausted and there still are not sufficient funds or if transaction          not obligated to pay any check drawn on your account that is presented
      limits have been reached (see section 7 on page 3), or the                    more than six months past its date.
      amount presented as an overdraft exceeds the amount within the
      primary source(s), if applicable to the account, Courtesy Pay will            10. STOP PAYMENT ORDERS
      always be the last source utilized in your overdraft priorities. If the         a. S top Payment Order Request. You may request a stop payment
      amount of the item presented for payment exceeds the total of                       order on any check drawn on your account. To be binding, an
      all available overdraft sources, the item will be returned as non-                  order may be authorized by agreeing to the terms online or
      sufficient funds (NSF) and you will be charged applicable fees.                     through our automated phone banking service. Stop payment
      This Agreement governs all overdraft transfers, except those                        requests may also be presented in writing, in which case they
      governed by agreements for loan accounts.                                           must be dated, signed, and describe the account and check
  c. C
      ourtesy Pay. From time to time, Alliant members experience                         number and the exact amount. The stop payment will be effective
     non-sufficient funds situations on their accounts. As a courtesy,                    if Alliant receives the order in time for Alliant to act upon the order
     Alliant offers an additional overdraft service known as Courtesy                     and you state the account, check number and exact amount. You
     Pay. Courtesy Pay is not a loan, which means that Alliant does                       understand that the exact information is necessary for Alliant’s
     not engage in credit underwriting as a basis of determining your                     computer system to identify the check. If you give us incorrect,
     eligibility for this service. Courtesy Pay is a non-contractual service              untimely or incomplete information, we will not be responsible for
     offered and provided to Alliant members who are in good standing                     failing to stop payment on the check. If the stop payment order
     and have an Alliant Checking account that has been open for                          is not received in time for us to act upon the order, we will not be
     at least six months. Other eligibility factors are risk-based and                    liable to you or to any other party for payment of the check. If we
                                                                                4
               Case:
                Case:1:19-cv-05965
                       1:19-cv-05965
                                   Document
                                     Document
                                            #:#:
                                              73-4
                                                 1-5Filed:
                                                    Filed:09/24/20
                                                           09/05/19Page
                                                                   Page77of
                                                                         of16
                                                                            16PageID
                                                                              PageID#:1411
                                                                                     #:64
        re-credit your account after paying a check over a valid and timely        to your account, whichever is later. We will extend this time period if
        stop payment order, you agree to sign a statement describing the           you were not able to make a timely claim because of extraordinary
        dispute with the payee, to transfer to us all of your rights against       circumstances.
        the payee or other holders of the check and to assist us in any            Your claim must include:
        legal action.                                                                 • A description of why you have suffered a loss (e.g., you think that
    b. D uration of Order. You may make an oral stop payment order                     the amount withdrawn was incorrect);
        that will lapse within 14 calendar days unless confirmed in writing           • An estimate of the amount of your loss;
        within that time. Stop payments that are confirmed in writing or              • An explanation of why the substitute check you received is
        through our automated phone banking or online banking services                  insufficient to confirm that you suffered a loss; and
        are effective for six months and may be renewed in writing through
        our automated phone banking service or online banking service                 • A copy of the substitute check and/or the following information to
        from time to time. We do not have to notify you when a stop                     help us identify the substitute check: check number, payee’s name,
        payment order expires. For ACH stop payments, a written stop                    amount of the check.
        payment order or a stop requested over the phone is effective              12. ALLIANT LIABILITY
        for six months from the date of the call. Should the payment be            If we do not properly complete a transaction according to this
        presented during the six-month period from the date of the call, we        Agreement, we will be liable for your losses or damages not to exceed
        will return the payment and the stop will no longer be valid.              the amount of the transaction, except as otherwise provided by law.
    c. L iability. Fees for stop payment orders are set forth in the Fee          We will not be liable if: (1) your account contains insufficient funds
       Schedule. You may not stop payment on any certified check,                  for the transaction; (2) circumstances beyond our control prevent
       cashier’s check, teller’s check, or any other check or payment              the transaction; (3) your loss is caused by you or another financial
       guaranteed by Alliant. Although payment of an item may be                   institution’s negligence; or (4) your account funds are subject to
       stopped, you may remain liable to any item holder, including                legal process or other claim. We will not be liable for consequential
       Alliant. You agree to indemnify and hold Alliant harmless from all          damages, except liability for wrongful dishonor. We exercise ordinary
       costs, including attorney’s fees, damages, or claims related to our         care if our actions or non-actions are consistent with applicable state
       refusing payment of an item, including claims of any multiple party         law, Federal Reserve regulations and operating letters, Clearinghouse
       account owner, payee, or endorsee in failing to stop payment of             rules, and general banking practices followed in the area we serve.
       an item as a result of incorrect information provided by you.               You grant us the right, in making payments of deposited funds, to rely
                                                                                   exclusively on the form of the account and the terms of this Agreement.
11. CHECK 21 AND SUBSTITUTE CHECKS                                                 Any conflict between what you or our employees may say or write will
What is a substitute check?                                                        be resolved by reference to this Agreement.
To make check processing faster, federal law permits banks to replace
original checks with “substitute checks.” These checks are similar in              13. ALLIANT LIEN AND SECURITY INTEREST
size to original checks with a slightly reduced image of the front and             If you owe us money as a borrower, guarantor, endorser or otherwise,
back of the original check. The front of a substitute check states: “This          we have a statutory lien on the account funds in any account in which
is a legal copy of your check. You can use it the same way you would               you have an ownership interest, including accounts on which you are a
use the original check.” You may use a substitute check as proof of                joint owner, regardless of their source. This provision does not include
payment just like the original check.                                              Individual Retirement Accounts (IRAs) or any other account that is
Some or all of the checks that you receive back from us may be                     prohibited by law. We may apply these funds, without further notice
substitute checks. This notice describes rights you have when you                  to you, in any order to pay off your indebtedness. By not enforcing a
receive substitute checks from us. The rights in this notice do not apply          lien, we do not waive our right to enforce it later. In addition, you grant
to original checks or to electronic debits to your account. However, you           Alliant a consensual security interest in all of your Alliant accounts,
have rights under other law with respect to those transactions.                    including accounts on which you are a joint owner, regardless of their
                                                                                   source, and obligations secured by property for the purpose of paying
Your rights regarding substitute checks.                                           any debt or amount now or hereafter owed Alliant unless prohibited
In certain cases, federal law provides a special procedure that allows             by applicable law. Such a security interest may be used to pay for
you to request a refund for losses you suffer if a substitute check is             any debt or amount owed to Alliant for an obligation secured by your
posted to your account (e.g., if you think that we withdrew the wrong              primary residence, but your primary residence shall only be security to
amount from your account or that we withdrew money from your                       the obligation(s) that it secures. All accounts are non-assignable and
account more than once for the same check). The losses you may                     non-transferable to third parties.
attempt to recover under this procedure may include the amount that
was withdrawn from your account and fees that were charged as a                    14. LEGAL PROCESS
result of the withdrawal (e.g., returned check fees).                              If any legal action is brought against your account, we may pay out
                                                                                   funds according to the terms of the action or court order, or refuse any
The amount of your refund under this procedure is limited to the                   payout until the dispute is resolved. Any expenses or attorney fees we
amount of your loss or the amount of the substitute check, whichever               incur responding to legal process may be charged against your account
is less. You also are entitled to interest on the amount of your refund            without notice, unless prohibited by law. Any legal process against your
if your account is an interest-bearing account. If your loss exceeds the           account is subject to our lien and security interest.
amount of the substitute check, you may be able to recover additional
amounts under other law.                                                           15. ACCOUNT INFORMATION
If you use this procedure, you may receive up to $2,500 of your refund             Upon request, we will give you the name and address of each agency
(plus interest if your account earns interest) within ten (10) business            from which we obtain a consumer or credit report regarding your
days after we received your claim and the remainder of your refund                 account.
(plus interest if your account earns interest) not later than 45 calendar          16. NOTICES
days after we received your claim.                                                    a. C hanges to Address, Phone number or Name. You are
We may reverse the refund (including any interest on the refund) if we                    responsible for notifying us of any address (both physical and
later are able to demonstrate that the substitute check was correctly                     email), phone number (both mobile and landline) or name change.
posted to your account.                                                                   Alliant is only required to attempt to communicate with you at
                                                                                          the most recent address or phone number you have provided
How to make a claim for a refund.                                                         to us. We accept a change over the phone, in writing (email is
If you believe that you have suffered a loss relating to a substitute                     not accepted) or electronically through our website. If you fail to
check that you received and that was posted to your account,                              provide us with your new address, we may update your address
please contact us at 800-328-1935. You must contact us within 40                          using information provided by the United States Postal Service.
calendar days of the date that we mailed (or otherwise delivered by
a means to which you agreed) the substitute check in question or
the account statement showing that the substitute check was posted                   b. N
                                                                                         otice of Amendments. Except as prohibited by applicable law, we
                                                                                        may change the terms of this Agreement. We will notify you of any
                                                                               5
                Case:
                 Case:1:19-cv-05965
                        1:19-cv-05965
                                    Document
                                      Document
                                             #:#:
                                               73-4
                                                  1-5Filed:
                                                     Filed:09/24/20
                                                            09/05/19Page
                                                                    Page88of
                                                                          of16
                                                                             16PageID
                                                                               PageID#:1412
                                                                                      #:64
        changes in terms, rates, or fees as required by law. We reserve                   We will advise you in writing at least 30 days prior to assessing
        the right to waive any term in this Agreement. Any such waiver                    the Inactivity Fee, and in some cases closing your account, and
        shall not affect our right to future enforcement.                                 provide you with the reasonable opportunity to keep your account
    c. E ffect of Notice. Any written or electronic notice you give us is                active and open.
        effective when we receive it. Any written notice we give to you is              b. Inactive Checking Accounts. If your checking account has had no
        effective when it is deposited in the U.S. Mail, postage prepaid                    activity within a one-year calendar period, it will be deemed as an
        and addressed to you at your statement mailing address. Any                         inactive account and may be closed. If your checking account is
        electronic notice we give to you is effective when it is sent. Notice               closed, any remaining funds will be automatically transferred to
        to any account owner is considered notice to all account owners.                    your primary savings account minus any fees as set forth in the
17. T   AXPAYER IDENTIFICATION NUMBERS AND                                                 Fee Schedule, and your Visa® debit card will be inactivated. If
       BACKUP WITHHOLDING                                                                   your savings account is closed, the balance of the account will be
Your failure to furnish a correct Taxpayer Identification Number (TIN)                     forwarded to you in the form of an Official Check minus any fees
 or meet other requirements may result in backup withholding. If your                       at set forth in the Fee Schedule. Activity is defined as performing
 account is subject to backup withholding, we must withhold and pay to                      transactions on the account such as:
 the Internal Revenue Service (IRS) a percentage of dividends, interest,                      • Writing checks.
 and certain other payments. If you fail to provide your TIN, we may                          • Using a Visa® debit card at an ATM, for a Point-of-Sale (POS)
 suspend opening your account.                                                                  transaction or making a signature-based purchase.
 18. STATEMENTS                                                                               • Using Alliant’s online Bill Pay service.
    a. C ontents. If we provide a periodic statement for your account,                       • Having ACH deposits or withdrawals posting to the account.
        you will receive a periodic statement of transactions and activity                    • Utilizing direct deposit.
        on your account during the statement period as required by                            • Making deposits to or withdrawals from the account.
        applicable law. If a periodic statement is provided, you agree that               We will advise you in writing at least 30 days prior to closing your
        only one statement is necessary for a multiple party account.                     checking account for inactivity and provide you with the reasonable
        For savings or checking accounts, you understand and agree                        opportunity to keep your account open and active.
        that your original check, when paid, becomes property of Alliant
        and may not be returned to you, but copies may be retained by                20. DORMANT ACCOUNTS
        us or payable through financial institutions and made available              If you have had no activity on your account(s) (i.e., primary savings,
        upon your request. You understand and agree that statements                  supplemental savings, IRA, minor, trust, custodial, and/or checking
        are made available to you on the date they are mailed to you.                account), within the period prescribed by applicable state law (typically
        You also understand and agree that checks or copies thereof are              three or five years) then your account(s) is (are) considered to be
        made available to you on the date the statement is mailed to you,            dormant and/or abandoned. The account will be assessed a dormant
        even if the checks do not accompany the statement.                           account (Escheat) fee, as set forth in the Fee Schedule, and closed.
    b. E xamination. You are responsible for examining each statement               The funds in your account will then be escheated to the appropriate
        and reporting any irregularities to us. We will not be responsible           state in accordance with applicable laws. Once funds have been
        for any forged, altered, unauthorized or unsigned items drawn                released, we will no longer have access to such funds, and if you
        on your account if: (1) you fail to notify us within 60 days of the          choose to reclaim such funds, you must apply to the appropriate state
        mailing date of the earliest statement regarding any forgery,                agency.
        alteration or unauthorized signature on any item described in the            21. SPECIAL ACCOUNT INSTRUCTIONS
        statement; or (2) any items are forged or altered in a manner not            You may request that we facilitate certain trust, will, or court-ordered
        detectable by a reasonable person, including the unauthorized                account arrangements. However, because we do not give legal
        use of a facsimile signature machine.                                        advice, we cannot counsel you as to which account arrangement
    c. N otice to Alliant. You agree that Alliant’s retention of checks does        most appropriately meets the specific requirements of your trust, will,
        not alter or waive your responsibility to examine your statements            or court order. If you ask us to follow any instructions that we believe
        or the time limit for notifying us of any errors. The statement will         might expose us to claims, lawsuits, expenses, liabilities, or damages,
        be considered correct for all purposes and we will not be liable for         whether directly or indirectly, we may refuse to follow your instructions
        any payment made or charge to your account unless you notify us              or may require you to indemnify us or post a bond or provide us with
        in writing within the above time limit for notifying us of any errors.       other protection. We may require you to provide written authorization
        If you fail to receive a periodic statement, you agree to notify us          when you request account changes.
        within 14 days of the time you regularly receive a statement.                22. TERMINATION OF ACCOUNT
 19. INACTIVE ACCOUNTS                                                               In addition to the other provisions in this Agreement, we may terminate
    a. Inactive Savings Accounts. If your savings account has had no                your membership application and/or account(s), with or without cause,
        withdrawals or deposits, other than credited dividends, for a period         at any time without notice and/or explanation to you or may require
        of time as determined by Alliant management, it will be considered           you to close your account and apply for a new account if: (1) there
        “inactive” and charged an Inactivity Fee, as set forth in the Fee            is a change in owners or authorized signers; (2) there has been a
        Schedule. To avoid the fee, you must perform at least one of the             forgery or fraud reported or committed involving your account; (3)
        following actions:                                                           there is a dispute as to the ownership of the account or of the funds in
          • Make a deposit.                                                          the account; (4) any checks are lost or stolen; (5) there are excessive
          • Opt out of paper statements (receive eStatements only).                  returned unpaid items not covered by an overdraft protection plan; (6)
          • Open a checking account.                                                 there has been any misrepresentation or any other abuse of any of
          • Open a certificate.                                                      your accounts; or (7) we reasonably deem it necessary to prevent a
          • Obtain a loan.                                                           loss to us. You may terminate a single party account by giving written
          • Contact Alliant to discuss your savings needs.                           notice. We reserve the right to require the consent of all account
      If you do not perform one of these actions, we will assess you the            owners to terminate a multiple party account. We are not responsible
       Inactivity Fee, and if your account falls below the $5.00 minimum             for payment of any check, withdrawal, or other item after your account
       balance required to keep your savings account open and maintain               is terminated; however, if we pay an item after termination, you agree
       your membership, it will be closed and any remaining funds will be            to reimburse us.
       mailed to you in the form of an Official Check.                               23. TERMINATION OF MEMBERSHIP
       Inactive savings account status does not apply to members who                 You may terminate your membership by giving us written notice.
       have open Alliant loans, or who have other active Alliant accounts            You may be denied services or expelled for any reason allowed
       such as checking, an IRA or a certificate. It also does not apply to          by applicable law, including causing a loss to Alliant or for abusive
       savings accounts where the primary account owner is under age                 behavior.
       18 or to those accounts that have been open for less than one year.
                                                                                 6
               Case:
                Case:1:19-cv-05965
                       1:19-cv-05965
                                   Document
                                     Document
                                            #:#:
                                              73-4
                                                 1-5Filed:
                                                    Filed:09/24/20
                                                           09/05/19Page
                                                                   Page99of
                                                                         of16
                                                                            16PageID
                                                                              PageID#:1413
                                                                                     #:64
24. DEATH OF ACCOUNT OWNER                                                        IRA accounts you have with Alliant. Electronic funds transfers are
We may continue to honor all transfer orders, withdrawals, deposits               electronically initiated transfers of money from your account through
and other transactions on an account until we are notified of a                   the electronic funds transfer services described below. By signing an
member’s death. Once we are notified of a member’s death, we may                  application or account agreement for EFT services, signing your card,
pay checks or honor other payments or transfer orders authorized                  or using any service, each of you, jointly and separately, agree to the
by the deceased member for a period of ten (10) days after that date              terms and conditions in this Agreement and any amendments for the
unless we receive instructions from any person claiming an interest               EFT services offered.
in the account to stop payment on the checks or other items. We                   1. EFT SERVICES
may require anyone claiming a deceased owner’s account funds to                   If approved, you may conduct any one or more of the EFT services
indemnify us for any losses resulting from our honoring that claim. This          offered by Alliant.
Agreement will be binding upon any heirs or legal representatives of
any account owner. If you do not select a joint owner on your checking               a. C
                                                                                         onvenience card. If approved, you may use your Convenience
account, in the event of your death, funds will be transferred to your                  card and PIN (Personal Identification Number) in ATMs, at Alliant-
primary savings account and paid to the joint owner (if applicable) or to               owned ATMs and participating nonproprietary ATMs. At the
the beneficiary(ies) named on the primary savings account. All dividend                 present time, you may use your Convenience card to:
payments to an account may cease to accrue effective the date of                          • Obtain balance information for your savings accounts.
death of the primary owner, and any dividend payments made after the                      • Withdraw funds from your savings accounts up to $500 per day
date of death of the primary owner may be reversed from the account                         (in most instances).
upon Alliant’s receipt of notice of the death of the primary owner.                       • Make deposits up to $10,000 per day (in most instances).
25. SEVERABILITY                                                                          • See section 2 on page 9 for transfer limitations that may apply
If a court holds any portion of this Agreement to be invalid or                             to these transactions.
unenforceable, the remainder of this Agreement shall not be invalid or               b. V
                                                                                         isa® debit card. You may use your Visa® debit card to purchase
unenforceable and will continue in full force and effect. All headings are              goods and services from participating merchants. If you wish to
intended for reference only and are not to be construed as part of the                  pay for goods or services over the Internet, you may be required
Agreement.                                                                              to provide the card number security information before you will
26. ENFORCEMENT                                                                         be permitted to complete the transaction. You agree that you will
You are liable to us for any loss, cost or expense we incur resulting                   not use your Visa® debit card for any transaction that is illegal
from your failure to follow this Agreement. You authorize us to deduct                  under applicable federal, state, or local law. Funds to cover your
any such loss, costs or expenses from your account without prior notice                 Visa® debit card purchases will be deducted from your checking
to you. If we bring a legal action to collect any amount due under or to                account. If the balance in your checking account is not sufficient
enforce this Agreement, we shall be entitled, subject to applicable law,                to pay the transaction amount, Alliant may pay the amount and
to payment of reasonable attorney’s fees and costs, including fees on                   treat the transaction as a request to transfer funds from approved
any appeal, bankruptcy proceedings, and any post-judgment collection                    Overdraft Protection accounts, or other deposit or loan accounts
actions.                                                                                that you have established with Alliant, or, if you have so elected, to
                                                                                        cover the transaction with Courtesy Pay protection. If you initiate
27. GOVERNING LAW                                                                       a transaction that overdraws your account, you agree to make
This Agreement is governed by Alliant’s Bylaws, federal laws and                        immediate payment of any overdrafts together with any service
regulations, the laws of the state where your account is located, including             charges to Alliant. In the event of repeated overdrafts, Alliant may
the State of Illinois, and local Clearinghouse rules, as amended from                   terminate all services under this Agreement. You may use your
time to time. As permitted by applicable law, you agree that any legal                  Visa® debit card and PIN at Alliant-owned ATMs and participating
action regarding this Agreement shall be brought in a county in which                   nonproprietary ATMs. At the present time, you also may use your
Alliant is located.                                                                     Visa® debit card to:
28. COMMUNICATION                                                                        • Make deposits to your savings and checking accounts.
Any conflict between what you or our employees may say or write                          • Withdraw funds from your savings and checking accounts.
will be resolved by reference to this Agreement. All written and oral                    • Transfer funds from your savings and checking accounts.
communication will be in English. If any non-English documents are                       •O  btain balance information for your savings and checking
presented to you or if any conversations are had with you in a language                     accounts.
other than English, it is as a courtesy and does not obligate us to                      • Make POS (Point-of-Sale) transactions with your PIN to
present any future documents or conduct future business with you in                         purchase goods or services at merchants that accept
any language other than English except as otherwise required by law.                        transactions routed through various PIN networks.
We may monitor and record any telephone conversation with you at
any time without further notice to you, as allowed by law. The decision                  • Make signature-based transactions routed through Visa®.
to record any conversation shall be solely at our discretion and we shall                • Order goods or services by mail, Internet or telephone from
have no liability for doing so or failing to do so. You agree that should                   places that accept Visa®.
your accounts or loans become delinquent or have a negative balance,                   The following limitations on the frequency and amount of Visa®
Alliant or its agents may contact you using any methods as allowed                     debit card transactions may apply:
by law, including but not limited to telephone calls to any landline or                  • There is no limit on the number of Visa® debit card purchases
cellular phone number that you provided; online chat via Alliant Online                     you can make per day; however,
Banking; email, text, SMS, or other electronic forms of communication,                   • Purchase amounts are limited to $2,000 PIN + $2,000
such as pre-recorded or artificial voice calls or messages. You also                        signature-based transactions per day, if there are sufficient
agree that you shall be solely responsible for any fees charged by your                     funds in your account. New member purchase amounts are
Internet or cellular provider that you incurred through such contact.                       limited to $500 PIN + $500 signature-based transactions per
                                                                                            day, if there are sufficient funds in your account.
          ELECTRONIC FUNDS TRANSFER                                                      •Y  ou may withdraw up to a maximum of $1,000 in any one
          AGREEMENT AND DISCLOSURE                                                          day from an ATM machine, if there are sufficient funds in your
This Electronic Funds Transfer Agreement is the contract that covers                        account. New members may withdraw up to a maximum of $200
your and our rights and responsibilities concerning the electronic funds                    in any one day from an ATM machine, if there are sufficient
transfer (EFT) services offered to you by Alliant Credit Union (Alliant).                   funds in your account.
In this Agreement, the words “you” and “yours” mean those who sign                       • You may transfer up to the available balance in your accounts
the application or account agreement as applicants, joint owners, or                        at the time of the transfer.
any authorized users. The words “we,” “us,” and “our” mean Alliant.                      • You can make deposits with your Visa® debit card with a
The word “account” means any one or more savings, checking and                              $20,000 daily limit.
                                                                              7
            Case:
             Case:1:19-cv-05965
                    1:19-cv-05965
                                Document
                                  Document
                                         #:#:
                                           73-4
                                              1-5Filed:
                                                 Filed:09/24/20
                                                        09/05/19Page
                                                                Page10
                                                                     10of
                                                                        of16
                                                                           16PageID
                                                                             PageID#:1414
                                                                                    #:64
    • See section 2 on page 9 for transfer limitations that may apply              withdrawal or transfer amount per day may not exceed the available
       to these transactions.                                                       funds in your account or Alliant’s daily maximum limit. Alliant
  The following special limitations apply to Visa® debit card                       reserves the right to refuse any transaction that would draw upon
  transactions associated with Alliant Teen Checking accounts:                      insufficient funds, exceed a credit limit, lower an account below a
    • Purchase amounts are limited to $300 PIN + $300 signature-                   required balance, or otherwise require us to increase our required
       based transactions per day, if there are sufficient funds in your            reserve on the account. Alliant may set other limits on the amount
       account.                                                                     of any transaction, and you will be notified of those limits. Alliant
    • ATM withdrawals are limited to $100 per day, if there are                    may refuse to honor any transaction for which you do not have
       sufficient funds in your account.                                            sufficient available verified funds. Alliant will charge a fee for any
                                                                                    ACH transfers that are returned from another financial institution as
    • See section 2h Teen Checking on page 3 for other limitations                 set forth in the Fee Schedule.
       that may apply.
                                                                                 e. Preauthorized EFTs.
c. A
    utomated Phone Banking Service. A PIN is required to access
   your account(s) via the automated phone banking service. For                     Direct Deposit. Upon instruction of (i) your employer or (ii) the
   immediate access, you can set your PIN on Alliant Online Banking                 Treasury Department or (iii) other financial institution(s), Alliant
   or when you call 800-328-1935. You may request a PIN be sent to                  will accept direct deposits of your paycheck or of federal recurring
   you when you speak with a Member Service Representative. Joint                   payments, such as Social Security, to your savings or checking
   owners may not initiate, modify, or delete passwords or access                   account.
   codes. You must use your PIN along with your member account                      Preauthorized Debits. Upon instruction, we will pay certain
   number to access your accounts. At the present time you may use                  recurring transactions from your savings account, checking
   the automated phone banking service to:                                          account and loan payments. (See section 2 on page 9 for transfer
    • Withdraw funds from your savings, checking, and line-of-credit               limitations that may apply to these transactions.)
       accounts.                                                                      •S  top Payment Rights. If you have arranged in advance to make
    • Transfer funds between your savings, checking, and line-of-                       a single or recurring electronic funds transfer (EFT-ACH) out
       credit accounts.                                                                  of your account(s), you may place the following stops: single,
                                                                                         multiple, or indefinite. You must notify us orally at any time up to
    • Obtain balance information for your Alliant accounts.                             three business days before the scheduled date of the transfer.
    • Make loan payments from your savings and checking accounts.                       ACH stop payments need exact company name or company ID
    • Determine if a particular item has cleared.                                       and dollar amount to be valid. Revocation of a recurring ACH
    • Make interaccount transfers from savings, checking, and line-of-                  transfer must be done through the originator of the EFT-ACH.
       credit accounts.                                                                  Stop payments placed on ACH transactions will be effective up
    • Verify transactions (i.e., ACH, debit card).                                      until the item is presented for payment except in the case of an
  The automated phone banking service will be available for your                         indefinite stop payment.
  convenience 24 hours per day. This service may be interrupted for                   • L iability for Failure to Stop Payment of Preauthorized Transfers.
  a short time each day for data processing. The following limitations                   If you order us to stop payment of an EFT-ACH transfer three
  on the frequency and amount of automated phone banking                                 business days or more before the transfer is scheduled, and we
  transactions may apply:                                                                do not do so, we will be liable for your losses or damages.
    • The maximum withdrawal and transfer amount per day may not                f. E
                                                                                     lectronic Check Conversion/Electronic Returned Check Fees. If
       exceed the available funds in your account.                                  you pay for something with a check, you may authorize your check
    • The maximum transfer amount per day made to accounts                         or share draft to be converted to an electronic fund transfer. You
       you have previously authorized to transfer to is equal to the                may also authorize merchants to electronically debit your account
       available funds in your account.                                             for returned check fees. You are considered to have authorized
    • T ransfers to any other account(s) is/are limited to $9,999.99 per           these electronic funds transfers if you complete the transaction
       day.                                                                         after being told (orally or by a notice posted or sent to you) that the
                                                                                    transfer may be processed electronically or if you sign a written
    • See section 2 on page 9 for transfer limitations that may apply              authorization.
       to these transactions.
                                                                                 g. A lliant Online and Mobile Banking. A password is required
  Alliant reserves the right to refuse any transaction that would draw               to access your accounts via Alliant Online Banking or Mobile
  upon insufficient funds, exceed a credit limit, lower an account                   Banking services. You must use your password with your user
  below a required balance, or otherwise require us to increase our                  name to access your accounts. At the present time, you may use
  required reserve on the account. All checks are payable to you as                  Alliant Online and Mobile Banking to:
  a primary member and will be mailed to your address of record.
  Alliant may set other limits on the amount of any transaction, and                  • Withdraw funds from your savings, checking, and line-of-credit
  you will be notified of those limits. The service will discontinue if no               accounts.
  transaction is entered or after numerous unsuccessful attempts to                   • Pay bills from your Alliant Checking account.
  enter a transaction, and there may be limits on the duration of each                • Transfer funds between your savings, checking, and line-of-
  telephone call.                                                                        credit accounts.
d. T
    elephone Initiated Payments and Transfers. You can make                          • Obtain balance information for your Alliant accounts.
   payments or transfers by telephone. If you elect to make                           • Make loan payments from your savings and checking accounts.
   payments or transfers by telephone, you may be assessed a fee                      • Make interaccount transfers from savings, checking, and line-of-
   for each occurrence as set forth in the Fee Schedule. Services                        credit accounts.
   include:                                                                         Your accounts can be accessed under Alliant Online Banking via
    • Loan payments received from other financial institutions.                    personal computer or mobile devices. Alliant Online Banking will
    • Transfers to other financial institutions.                                   be available for your convenience 24 hours per day. This service
    • See section 2 on page 9 for transfer limitations that may apply              may be interrupted for a short time each day for data processing.
       to these transactions.                                                       We reserve the right to refuse any transaction that would draw
  Payments or transfers initiated by telephone will post on the same                upon insufficient funds, exceed a credit limit, lower an account
  business day unless they are scheduled to be future dated up to                   below a required balance, or otherwise require us to increase our
  30 days. Payments or transfers can be canceled on the same day                    required reserve on the account. All checks made payable to you
  of the telephone call up to the cut-off time, or if future dated, up              as a primary member will be mailed to your address of record.
  to two business days before the scheduled postdate. Alliant will                  We may set other limits on the amount of any transaction, and
  not be held responsible for cancellation requests that do not allow               you will be notified of those limits. We may refuse to honor any
  sufficient time to stop the transaction from going out. The maximum               transaction for which you do not have sufficient available verified
                                                                                    funds. The service will discontinue if no transaction is entered or
                                                                             8
               Case:
                Case:1:19-cv-05965
                       1:19-cv-05965
                                   Document
                                     Document
                                            #:#:
                                              73-4
                                                 1-5Filed:
                                                    Filed:09/24/20
                                                           09/05/19Page
                                                                   Page11
                                                                        11of
                                                                           of16
                                                                              16PageID
                                                                                PageID#:1415
                                                                                       #:64
      after numerous unsuccessful attempts to enter a transaction, and                     in foreign countries and foreign currencies using an Alliant-
      there may be limits on the duration of each access. The following                    issued card will be debited from your account in U.S. dollars.
      limitations may apply to Alliant Online and Mobile Banking:                          The exchange rate for transactions in a foreign currency will
        • The maximum withdrawal and transfer amounts per day may                         be a rate selected by Visa® from the range of rates available in
          not exceed the available funds in your account.                                  wholesale currency markets for the applicable central processing
        • The maximum transfer amount per day made to accounts                            date, which rate may vary from the rate Visa itself receives, or
          you have previously authorized to transfer to is equal to the                    the government-mandated rate in effect for the applicable central
          available funds in your account.                                                 processing date, plus 1 percent. The currency conversion rate
                                                                                           used on the processing date may differ from the rate that would
        • T ransfers to any other account(s) is/are limited to $9,999.99 per              have been used on the purchase date or card holder statement
          day.                                                                             posting date. An International Service Assessment fee (ISA) will
        • Alliant maintains ACH transfer balance limits for all member                    be assessed on all transactions where the merchant country
          accounts. Members will receive more tailored information about                   differs from the country of the card issuer. The converted
          specific daily transfer limits when making a transaction through                 transaction amount will be shown separately from the International
          Online Banking. Limits are based on account history, including                   Service Assessment fee on your account statement. This fee
          length of membership and status, as well as other factors.                       will be assessed on all international purchases, credit vouchers,
          Alliant reserves the right to adjust these limits at any time.                   and cash disbursements. If applicable, finance charges will be
          Members may transfer amounts above these limits by using                         assessed to the International Service Assessment fee.
          Alliant’s wire transfer service, pursuant to Alliant’s current fees           d. S ecurity of Access Code. You may use one or more access
          for outgoing wire transfer services. See section 2 on page 9 for                 codes with your electronic funds transfers. The access codes
          transfer limitations that may apply to these transactions.                       issued to you are for your security purposes. Any codes issued
   h. O nline Bill Pay (Bill Payments). We will process bill payment                      to you are confidential and should not be disclosed to third
       transfer requests only to those creditors Alliant has designated                    parties or recorded on or with the card. You are responsible for
       in the User Instructions and such creditors as you authorize and                    the safekeeping of your access codes. You agree not to disclose
       for whom Alliant has the proper vendor code number. We will                         or otherwise make your access codes available to anyone not
       not process any bill payment transfer if the required transaction                   authorized to sign on your accounts. If you permit someone else
       information is incomplete.                                                          to use an EFT service, your card or your access code, you are
     We will withdraw the designated funds from your Alliant Checking                      responsible for any transactions they authorize or conduct on
     account for bill payment transfer by the designated cut-off time on                   any of your accounts. You understand that any joint owner you
     the date you schedule for payment as designated in Alliant’s Bill                     authorize to use an access code may withdraw or transfer funds
     Pay agreement. We will process your bill payment transfer within a                    from any of your accounts. If you fail to maintain the security of
     designated number of days before the date you are scheduled for                       these access codes and Alliant suffers a loss, we may terminate
     payment as designated in Alliant’s Bill Pay Agreement. You must                       your EFT services immediately.
     allow sufficient time for vendors to process your payment after they               e. J oint Accounts. If any of your accounts accessed under this
     receive a transfer from us. Please leave as much time as though                       Agreement are joint accounts, all joint account owners shall
     you were sending your payment by mail. We cannot guarantee                            be bound by this Agreement and, alone and together, shall be
     the time that any payment will be credited to your account by the                     responsible for all EFT transactions to or from any savings,
     vendor. There is no limit on the number of bill payments per day.                     checking or loan accounts as provided in this Agreement. Each
     An Alliant Checking account is required for use with Alliant Bill                     joint account owner, without the consent of any other account
     Pay. There are no fees to maintain a Bill Pay account; however, if                    owner, may, and hereby is authorized by every other joint account
     incurred, applicable fees will apply. Please refer to the current Fee                 owner to, make any transaction permitted under this Agreement.
     Schedule for a complete list of fees.                                                 Each joint account owner is authorized to act for the other account
     If you have enrolled in Overdraft Protection, it will cover bill pay                  owners, and Alliant may accept orders and instructions regarding
     items drawn on insufficient funds by transferring funds from another                  any EFT transaction on any account from any joint account owner.
     account. Refer to the Overdraft section b on page 4 for more                   4. FEES AND CHARGES
     details. If an overdraft occurs, account fees would be assessed.               There are certain fees and charges for electronic funds transfer
     Refer to the current Fee Schedule for a complete list of fees. If you          services. For a listing of all applicable fees, see our current Fee
     have Courtesy Pay on your Alliant Checking account, it will not be             Schedule. From time to time, the fees may change. We will notify you
     implemented as a source to cover overdraft bill pay items.                     of any changes as required by applicable law.
2. TRANSFER LIMITATIONS                                                             If you use an ATM not owned by us, you may be charged a surcharge-fee
For all types of savings accounts that are eligible for preauthorized,              by the ATM operator or any network used to complete the transaction
automatic, telephonic, electronic or audio response transfers, you                  (and you may be charged a fee for a balance inquiry). The fee will
may make up to six such transfers to an account at another financial                be debited from your account if you elect to complete the transaction
institution or to a third party during any calendar month. If you reach             or continue with the balance inquiry. Refer to the Fee Schedule for
these limitations within a calendar month, additional transactions will             information about ATM rebates.
not be able to be completed and may be returned unpaid. If this is                  5. MEMBER LIABILITY
the case, you may be assessed an NSF fee, as set forth in the Fee                   You are responsible for all EFT transactions you authorize. If you
Schedule.                                                                           permit someone else to use an EFT service, your card or your
3. CONDITIONS OF EFT SERVICES                                                       access code, you are responsible for any transactions they authorize
   a. O wnership of Cards. Any card or other device that we supply                 or conduct on any of your accounts. In order to maintain secure
       to you is our property and must be returned to us, or to any                 communications and reduce fraud, you agree to protect the security
       person whom we authorize to act as our agent, or to any person               of your numbers, codes, marks, signs, passwords, or other means of
       who is authorized to honor the card, immediately according to                identification. We reserve the right to block access to the services to
       instructions. The card may be repossessed at any time at our sole            maintain or restore security to Alliant Online Banking and our systems
       discretion without demand or notice. You cannot transfer your                if we reasonably believe your access codes have been or may be
       card or account to another person.                                           obtained or are being used or may be used by an unauthorized
   b. H onoring the Card. Neither we nor merchants authorized to honor             person(s). You will bear the liability or the risk of any error or loss of
       the card will be responsible for the failure or refusal to honor the         data, information, transactions or other losses that may be due to the
       card or any other device we supply to you. If a merchant agrees              failure of your computer system or third-party communications provider
       to give you a refund or adjustment, you agree to accept a credit to          on which you may rely.
       your account in lieu of a cash refund.                                       Tell us AT ONCE if you believe your card has been lost or stolen, that
   c. F oreign Transactions. Purchases and cash withdrawals made                   an electronic fund transfer has been made without your permission,
                                                                                9
              Case:
               Case:1:19-cv-05965
                      1:19-cv-05965
                                  Document
                                    Document
                                           #:#:
                                             73-4
                                                1-5Filed:
                                                   Filed:09/24/20
                                                          09/05/19Page
                                                                  Page12
                                                                       12of
                                                                          of16
                                                                             16PageID
                                                                               PageID#:1416
                                                                                      #:64
or if you believe someone has used your card or access code or                             response or electronic/PC transactions is not working properly and
otherwise accessed your accounts without your authority. Telephoning                       you know or should have known about the breakdown when you
is the best way of keeping your possible losses down. You could                            started the transaction.
lose all the money in your account (plus your maximum overdraft                         • If you have bill payment services, we can only confirm the amount,
line of credit). If a transaction was made with your card or card                          the participating merchant, and date of the bill payment transfer
number without your permission, and was either a Visa® or Interlink                        made by Alliant. For any other error or question you have involving
transaction, you will have no liability for the transaction. For all other                 the billing statement of the participating merchant, you must contact
EFT transactions, including ATM transactions, your liability for an                        the merchant directly. We are not responsible for investigating such
unauthorized transaction is determined as follows.                                         errors.
If you tell us within two business days after you learn of the loss or theft            • Any other exceptions as established by Alliant.
of your card, you can lose no more than $50 if someone used your card               9. NOTICES
without your permission. If you do NOT tell us within the two business              All written notices from us will be effective when we have mailed them
days and we can prove we could have stopped someone from using                      or delivered them to your last known address in Alliant’s records. Any
your card without your permission if you had told us, you could lose as             electronic notice we give to you is effective when it is sent. Notice to
much as $500.                                                                       any account owner is considered notice to all account owners. Notices
Also, if your statement shows transfers that you did not make, tell us              from you will be effective when received by Alliant. We reserve the
at once. If you do not tell us within 60 days after the statement was               right to change the terms and conditions upon which this service
mailed to you, you may not get back any money lost after the 60 days                is offered. We will mail notice to you at least 21 days before the
if we can prove that we could have stopped someone from making                      effective date of any change. Use of this service is subject to existing
the transfers if you had told us in time. If a good reason (such as a               regulations governing Alliant accounts and any future changes to those
long trip or hospital stay) kept you from telling us, we will extend the            regulations.
time periods. If you believe your card has been lost or stolen or that              10. ERROR RESOLUTION
someone has transferred or may transfer money from your account                     In Case of Errors or Questions About Your Statement Containing
without your permission, call: 800-328-1935 or write to: Alliant Credit             Electronic Funds Transfers (EFTs). Contact us as soon as you can
Union, PO Box 66945, Chicago, IL 60666-0945.                                        if you think your statement or receipt is wrong or if you need more
6. RIGHT TO RECEIVE DOCUMENTATION                                                   information about a transfer listed on the statement receipt.
   a. P  eriodic Statements. Transfers and withdrawals made through                We must hear from you no later than 60 days after we sent the FIRST
        any ATM or POS terminal, debit card transactions, automated                 statement on which the problem or error appeared. Submit inquiries to:
        phone banking, preauthorized EFTs, electronic/PC transactions,
        or bill payments you make will be recorded on your periodic                     • Toll-free: 800-328-1935 (24/7)
        statement. You will receive a statement monthly unless there is                 • U.S. Mail: Alliant Credit Union, PO Box 66945, Chicago, IL 60666-
        no transaction in a particular month. In any case, you will receive             0945
        a statement at least quarterly. Refer to the Fee Schedule for                   • Electronically through Alliant Online Banking:
        information regarding paper statement fees.                                          1. Log in to online banking;
   b. D  irect Deposit. If you have arranged to have a direct deposit                       2. Select “Messages” on the right to compose your secure
        made to your account at least once every 60 days from the same                       message;
        source and you do not receive a receipt (such as a pay stub), you                    3. Make sure to include “Error Resolution” in the subject line;
        can find out whether or not the deposit has been made by logging            In your communication,
        into Alliant Online Banking, calling our automated phone banking                      1. Tell us your name and account number (if any).
        service or the Member Contact Center at 800-328-1935. This
        does not apply to transactions occurring outside the United States.                   2. Describe the error or the transfer you are unsure about, and
                                                                                                 explain as clearly as you can why you believe it is an error or
7. BUSINESS DAYS                                                                                 why you need more information.
Our business days are Monday through Friday, excluding federal                                3.Tell us the dollar amount of the suspected error.
holidays.
                                                                                    If you tell us orally, we may require that you send us your complaint or
8. ALLIANT LIABILITY FOR FAILURE TO                                                 question in writing within ten (10) business days.
    MAKE TRANSFERS                                                                  We will determine whether an error occurred within ten (10) business
If we do not complete a transfer to or from your account on time or in              days after we hear from you and will correct any error promptly. If we
the correct amount according to our Agreement with you, we will be                  need more time, however, we may take up to 45 days to investigate
liable for your losses or damages proximately caused by our error.                  your complaint or question. If we decide to do this, we will credit your
However, there are some exceptions; we will not be liable, for instance:            account within ten (10) business days for the amount you think is in
   • If, through no fault of ours, there is not enough money in your               error so that you will have the use of the money during the time it takes
     accounts to complete the transaction, if any funds in your accounts            us to complete our investigation. If we ask you to put your complaint
     necessary to complete the transaction are held as uncollected                  or question in writing and we do not receive it within ten (10) business
     funds pursuant to our Funds Availability Policy, or if the transaction         days, we may not credit your account.
     involves a loan request exceeding your credit limit.                           For errors involving new accounts, point-of-sale, or foreign-initiated
   • If you used your card or access code in an incorrect manner.                  transactions, we may take up to 90 days to investigate your complaint
   • If the ATM was not working properly and you knew about the                    or question. For new accounts, we may take up to 20 business days to
     problem when you started the transaction.                                      credit your account for the amount you think is in error.
   • If acts of God (including but not limited to fire, flood, or power            We will tell you the results within three (3) business days after
     failure) prevent the transaction.                                              completing our investigation. If we decide there was no error, we
   • If the money in your account is subject to legal process or other             will send you a written explanation. You may ask for copies of the
     claim.                                                                         documents that we used in our investigation. Any Teen Checking Visa®
   • If funds in your account are pledged as collateral subject to our lien        debit card error resolution will require a signature from a parent or
     or frozen because of a delinquent loan.                                        guardian.
   • If the error was caused by a system of any participating ATM                  11. TERMINATION OF EFT SERVICES
     network.                                                                       You may terminate this Agreement or any EFT service under this
   • If any circumstances beyond our control (such as your willful or              Agreement at any time by notifying us in writing and stopping your
     negligent use of your card, access code, or any EFT facility for               use of your card and any access code. You must return all cards to
     making such transfers) prevent the transaction.                                Alliant. You also agree to notify any participating merchants that their
   • If the telephone or computer equipment you use to conduct audio               authority to make bill payment transfers has been revoked. We may

                                                                               10
              Case:
               Case:1:19-cv-05965
                      1:19-cv-05965
                                  Document
                                    Document
                                           #:#:
                                             73-4
                                                1-5Filed:
                                                   Filed:09/24/20
                                                          09/05/19Page
                                                                  Page13
                                                                       13of
                                                                          of16
                                                                             16PageID
                                                                               PageID#:1417
                                                                                      #:64
also terminate this Agreement at any time by notifying you orally or in                • You redeposit a check that has been returned unpaid.
writing. If we terminate this Agreement, we may notify any participating               • You have overdrawn your account repeatedly in the last six months
merchants making preauthorized debits or credits to any of your                          (see section 5 on page 11).
accounts that this Agreement has been terminated and that we will not                  • There is an emergency, such as failure of computer or
accept any further preauthorized transaction instructions. We may also                   communications equipment.
program our computer system not to accept your card or access code                  We will notify you if we delay your ability to withdraw funds for any of
for any EFT service. Whether you or Alliant terminates this Agreement,              these reasons, and we will tell you when the funds will be available
the termination shall not affect your obligations under this Agreement              for withdrawal. Deposits from $2,500.01 to $5,000 will generally be
for any EFTs made prior to termination.                                             available for withdrawal no later than the second business day after the
                                                                                    day of your deposit. Deposits over $5,000 will generally be available for
            FUNDS AVAILABILITY POLICY                                               withdrawal no later than the seventh business day after the day of your
This disclosure describes your ability to withdraw funds at Alliant Credit          deposit.
Union (Alliant). It only applies to the availability of funds in transaction        4. SPECIAL RULES FOR NEW ACCOUNTS
accounts. Alliant reserves the right to delay the availability of funds             If you are a new member, the following special rules will apply during
deposited to accounts for transactions that appear to be suspicious or              the first 30 days your account is open:
are not transaction accounts for periods longer than those disclosed in
this policy. Please ask us if you have a question about which accounts                 • In most instances, funds from deposits of government checks and
are affected by this policy.                                                             low-risk items payable to the member(s) on the account will be
                                                                                         available for withdrawal on the day we receive the deposit.
1. GENERAL POLICY                                                                      • Funds from the deposit of personal and certain business checks
Our policy is to make funds from your deposits available to you on the                   will be available for withdrawal on the ninth business day after the
same business day that we receive your deposit. Once deposits are                        day of the deposit.
available, you can withdraw the funds and we will use the funds to pay                 •A  lliant does not accept third-party checks for deposit into new
checks that you have written. For determining the availability of your                   accounts.
deposits, every day is a business day except Saturdays, Sundays,
and federal holidays. If you make a deposit before 2:00pm local time,                  • Your ability to utilize certain features of our online banking, mobile
on a business day that we are open, we will consider that day to be                      banking, automated phone banking, etc., may be limited.
the day of your deposit. However, if you make a deposit after 2:00pm                5. SPECIAL RULES FOR ABUSED ACCOUNTS
local time, or at a deposit box on a day we are not open, we will treat             If you are a member whose account has had frequent overdrafts in the
the deposit as made on the next business day we are open. In most                   last six months, have deposited checks that were returned unpaid, if
instances, deposits of government checks and low-risk items and the                 your account would have overdrafted had certain checks written on the
first $2,500 of personal and business checks and third-party checks                 account been paid, or if your account has suffered abusive, fraudulent,
(provided the payee and the presenter of the check are both Alliant                 or suspicious activity, the following special rules will apply:
members or a non-member endorser is present with identification)                       • In most instances, funds from deposits of government checks and
will be available for withdrawal on the day we receive the deposit.                      low-risk items payable to the member(s) on the account will be
Government checks and low-risk items include: on-us checks, certified                    available for withdrawal on the day we receive the deposit.
checks, cashier’s checks, teller’s checks, Federal Reserve Bank                        • Funds from the deposit of personal and business checks will be
checks, Federal Home Loan Bank checks, government checks (federal,                       available for withdrawal on the seventh business day after we
state, and local), United States Postal Service money orders, and                        receive the deposit.
payroll checks from Select Employer Groups (SEG). Payroll checks
from Select Employer Groups (SEGs) received via direct deposit,                        • Alliant does not accept third-party checks for deposit into abused
mailed in or presented directly to Alliant will be available immediately in              accounts.
most instances.                                                                     6. DEPOSITS AT ATMS
For Alliant members who meet certain criteria and guidelines, in some               In most instances, $2,500 of funds from deposits made at Alliant ATMs
instances and upon our discretion, additional funds from the item(s)                will be available for withdrawal on the day of deposit. The balance will
you deposit may become available to you more quickly than listed.                   be available for withdrawal on the second business day. The same
Decision criteria are risk based, linked to account history, determined             policy applies to deposits made at non-proprietary ATMs (ATMs that
by Alliant using internal and confidential information, and are subject to          Alliant does not own or operate).
change at any time without notice. At a minimum, you will receive funds             7. HOLDS ON OTHER FUNDS
availability as listed herein.                                                      If we accept a check for deposit that is drawn on another financial
2. RESERVATION OF RIGHT TO HOLD                                                     institution, we may make funds from the deposit available for
In some cases, we will not make all of the funds that you deposit by                withdrawal immediately, but delay your availability to withdraw a
check available to you on the same business day that we receive                     corresponding amount of funds that you have on deposit in another
your deposit. Funds may not be available for withdrawal until the                   account with us. The funds in the other account would then not be
seventh business day after the day of your deposit (see sections 3                  available for withdrawal until the time periods that are described
through 7). The first $200 of your deposit, however, may be available               elsewhere in this disclosure for the type of deposit.
for withdrawal on the same business day of your deposit. If we are                  8. FOREIGN CHECKS
not going to make all of the funds from your deposit available for                  Checks drawn on financial institutions located outside the U.S. (foreign
withdrawal on the same business day, we will notify you at the time                 checks) cannot be processed in the same way as checks drawn
you make your deposit. We will also tell you when the funds will be                 on U.S. financial institutions. Foreign checks are exempt from the
available for withdrawal. If your deposit is not made directly to one               policies outlined in this disclosure. Generally, the availability of funds
of our employees, or if we take this action after you have left the                 for deposits of foreign checks will be delayed for the time it takes us
premises, we will mail you the notice by the next business day after                to collect the funds from the financial institutions upon which they are
we receive your deposit. If you will need the funds from a deposit                  drawn. We will charge a fee (listed in the Fee Schedule) for processing
right away, you should ask us when the funds will be available for                  foreign checks.
withdrawal. Alliant Credit Union may place a hold on your Alliant Visa
credit card payment for up to five days.
3. LONGER DELAYS MAY APPLY
We may delay your ability to withdraw funds deposited by check into
your account an additional number of days for the following reasons:
   • We believe a check you deposit will not be paid.
   • You deposit checks totaling more than $5,000 on any one day.
                                                                               11
         Case:
          Case:1:19-cv-05965
                 1:19-cv-05965
                             Document
                               Document
                                      #:#:
                                        73-4
                                           1-5Filed:
                                              Filed:09/24/20
                                                     09/05/19Page Page14  14of of1616PageID
                                                                                       PageID#:1418#:64
   WIRE TRANSFER REQUEST AGREEMENT                          TRUTH-IN-SAVINGS DISCLOSURE
             AND DISCLOSURE                        The rates and terms applicable to your account at Alliant are provided
You authorize Alliant Credit Union (Alliant) to transfer funds via wire              in this Truth-In-Savings Disclosure. Alliant may offer other rates for
transfer, in accordance with wire transfer fees as listed on the Fee                 these accounts from time to time. Except as specifically described,
Schedule, and to debit your account for both the wire transfer fee and               the following disclosures apply to all of the accounts. All accounts
the amount of the wire transfer. Alliant is not liable for failure to act or         described in this Truth-In-Savings Disclosure are share accounts. The
delay in acting on a wire transfer request because of legal constraints,             Truth-in-Savings Act allows for the change in terms of share accounts
member negligence, interruption of communication facilities, equipment               as long as 30-day advance notice is given.
failure, emergency conditions, violations of any guidelines, rules                   1. RATE INFORMATION
or regulations of any government authority, or other circumstances                   The Annual Percentage Yield (APY) is a percentage rate that reflects
beyond Alliant’s control. Alliant is not liable for consequential, special or        the total amount of dividends to be paid on an account based on the
exemplary damages or losses of any kind.                                             Dividend Rate and frequency of compounding for an annual period.
In most instances, wire transfer requests cannot be canceled. Efforts                For Alliant Savings, Supplemental Savings, Trust, UTMA Custodial
to act on requests for cancellations will be made, but Alliant is not                Savings, Checking, Mortgage Share, Traditional IRA, Roth IRA, SEP
liable if, for any reason, the wire transfer request is not amended or               IRA, and Coverdell Education Savings accounts, the Dividend Rate
canceled. You agree to reimburse Alliant for any costs, losses, or                   and Annual Percentage Yield may change monthly as determined by
damages that are incurred in connection with requests to amend or                    Alliant’s Executive Team. For certificate accounts (share and IRA),
cancel a wire transfer request. If warranted, a refund of money from a               the Dividend Rate and Annual Percentage Yield may change daily
cancellation of the wire transfer will take place once Alliant determines            as determined by Alliant’s Executive Team. The Dividend Rates and
that the recipient has not received the funds and the funds are returned             Annual Percentage Yields are the rates and yield as of the last dividend
to Alliant. The refund may not be equal to the amount of the original                declaration date. Current rates are published in our newsletters, on
wire transfer due to charges that may be imposed by other financial                  alliantcreditunion.com, and at Alliant Branch locations.
institutions.                                                                        2. NATURE OF DIVIDEND RATES
Domestic wire transfer requests received prior to 2pm Central Time                   Dividends are paid from current income and available earnings after
(CT) will be transmitted that same business day. Domestic wire                       required transfers to reserves at the end of the Dividend Period.
transfer requests received after 2pm CT will be transmitted on the next
business day. International wire transfer requests received prior to                 3. DIVIDEND COMPOUNDING AND CREDITING
10:30am CT will be transmitted that same business day. International                 The compounding and crediting frequency of dividends and dividend
wire transfer requests received after 10:30am CT will be transmitted on              period applicable to each account are stated in the Truth-In-Savings
the next business day.                                                               Disclosure Chart. The Dividend Period is the period of time at the end
                                                                                     of which an account earns dividend credit. The Dividend Period begins
A Bank Identifier Code (BIC), also known as a SWIFT code, is required                on the first calendar day of the period and ends on the last calendar
for all international wire transfers. In some instances, an International            day of the period.
Bank Account Number (IBAN) may be required in addition to the
BIC or SWIFT code. The recipient(s) of the wire transfer must be                     4. ACCRUAL OF DIVIDEND
identified and physical addresses provided for both the recipient(s)                 For all accounts, dividends will begin to accrue on deposits on the
and the recipient’s financial institution. Alliant and the receiving                 business day you make the deposit to your account.
financial institution may process the wire transfer request based only               5. BALANCE INFORMATION
on the account number(s) and other information listed. Alliant is not                To open any account you must deposit or already have on deposit
responsible for incorrect recipient information conveyed and/or listed               at least the par value of one full share in any account. The par value
on the wire transfer request. You agree to hold Alliant harmless if the              of one share is $5.00. Some accounts may have additional minimum
recipient information you convey to us is incorrect or incomplete.                   opening deposit requirements. The minimum balance requirements
Wire transfer requests are subject to Alliant’s Funds Availability Policy            applicable to each account are stated in the Truth-In-Savings
and if applicable, we reserve the right to verify funds before wiring                Disclosure Chart. For all accounts, there is a minimum Average Daily
them. Your rights and obligations regarding wire transfers may be                    Balance required to earn the Annual Percentage Yield disclosed for
covered by Regulation J of the U.S. Federal Reserve Board and/or                     the dividend period. If the minimum average daily balance is not met,
Article 4A of the Uniform Commercial Code. If security procedures are                you will not earn the Annual Percentage Yield. For accounts using the
not successful, the wire transfer request may be canceled by Alliant.                Average Daily Balance method, dividends are calculated by applying
If this is the case, you will be notified by phone and/or U.S. mail within           a periodic rate to the Average Daily Balance in the account for the
two business days. When sending wire transfers to a foreign country,                 dividend period. The Average Daily Balance is calculated by adding
Alliant will send the funds in U.S. dollars. They may be converted                   the balance in the account for each day of the period and dividing that
into the appropriate foreign currency by the financial institution that              figure by the number of days in the period.
transmits Alliant’s wire transfers or the recipient’s financial institution.         6. SAVINGS ACCOUNT TRANSACTION LIMITATIONS
If a wire transfer is not received by the recipient and its whereabouts              For all types of savings accounts that are eligible for preauthorized,
need to be traced, you may be charged an account research fee                        automatic, telephonic, electronic or audio response transfers, you
(as listed in the Fee Schedule) if it was not Alliant’s error. It is your            may make up to six such transfers to an account at another financial
responsibility to monitor your account and statements for any errors or              institution or to a third party during any calendar month. If you reach
discrepancies regarding wire transfers.                                              these limitations within a calendar month, additional transactions
                                                                                     will not be able to be completed and may be returned unpaid. For
                                                                                     checking accounts, no transaction limitations apply; however, Overdraft
                                                                                     Protection transfers may be returned if you have reached your monthly
                                                                                     limit. (See section 8 Overdrafts on page 4 for more information.)
                                                                                     7. FEE INFORMATION
                                                                                     Certain fees MAY be assessed against your accounts. Refer to the Fee
                                                                                     Schedule for the amount of any fee that may be imposed in connection
                                                                                     with your account.




                                                                                12
                 Case:
                  Case:1:19-cv-05965
                         1:19-cv-05965
                                     Document
                                       Document
                                              #:#:
                                                73-4
                                                   1-5Filed:
                                                      Filed:09/24/20
                                                             09/05/19Page
                                                                     Page15
                                                                          15of
                                                                             of16
                                                                                16PageID
                                                                                  PageID#:1419
                                                                                         #:64
TRUTH-IN-SAVINGS DISCLOSURE CHART

  ACCOUNT TYPE                                DIVIDENDS                                BALANCE REQUIREMENTS                       ACCOUNT LIMITATIONS
    Dividends Dividends Dividend                                    Minimum         Minimum           Minimum    Balance Method		                  See section 6 of
		 Compounded Credited   Period                                     Opening          Balance          Balance		                              Truth-In-Savings Disclosure
					                                                               Deposit         to Avoid a       to Earn the		
					                                                                              Service Fee       Stated APY		
Savings Account Monthly Monthly                         Monthly   $5.00 –– $100.00                                    Average Daily		             Account transfer
				                                                   (calendar)				                                                   Balance		                limitations apply.
 Supplemental Savings Monthly Monthly                   Monthly   $0.00 –– $100.00                                    Average Daily		            Account transfer
 Account			                                            (calendar)				                                                   Balance		                limitations apply.
Trust Account Monthly Monthly                           Monthly   $5.00 –– $100.00                                    Average Daily		            Account transfer
				                                                   (calendar)				                                                   Balance		                limitations apply.
 UTMA Custodial Savings Monthly Monthly                 Monthly   $5.00 –– $100.00                                    Average Daily		            Account transfer
 Account			                                            (calendar)				                                                   Balance		                limitations apply.
 Free High Rate Checking      Monthly Monthly Monthly                $0.00    –– $0.00                                Average Daily           Account restrictions apply.		
                              Account			                           (calendar)			                                        Balance
 Free Basic Checking             ––           ––           ––         $0.00           ––              ––              ––                      Account restrictions apply.
 Account
Mortgage Share Account Monthly Monthly                  Monthly   $0.00 –– $100.00                                    Average Daily		            Account transfer
				                                                   (calendar)				                                                   Balance		                limitations apply.
Traditional IRA Monthly Monthly                         Monthly   $0.00 –– $100.00                                    Average Daily		            Account transfer
				                                                   (calendar)				                                                   Balance		                limitations apply.
Roth IRA Monthly Monthly                                Monthly   $0.00 –– $100.00                                    Average Daily		            Account transfer
				                                                   (calendar)				                                                   Balance		                limitations apply.
SEP IRA Monthly Monthly                                 Monthly   $0.00 –– $100.00                                    Average Daily		             Account transfer
				                                                   (calendar)				                                                   Balance		                limitations apply.
 Coverdell Education   Monthly Monthly                  Monthly   $0.00 –– $100.00                                    Average Daily		            Account transfer
 Savings Account (ESA)			                              (calendar)				                                                   Balance		                limitations apply.
 Regular Certificates (Share, Monthly    Monthly and Monthly $1,000.00 –– $1,000.00                                   Average Daily		            Account transfer
 IRA , ESA) 12- to 60-month*		            at maturity (calendar)				                                                    Balance		                limitations apply.
 Jumbo Certificates (Share,  Monthly     Monthly and Monthly $25,000.00 –– $25,000.00                                 Average Daily		            Account transfer
 IRA , ESA) 12- to 60-month*		            at maturity (calendar)				                                                    Balance		                limitations appl


* For additional information, please see the Agreement and Disclosures for this product at www.alliantcreditunion.com.




                                                                                            13
                 Case:
                  Case:1:19-cv-05965
                         1:19-cv-05965
                                     Document
                                       Document
                                              #:#:
                                                73-4
                                                   1-5Filed:
                                                      Filed:09/24/20
                                                             09/05/19Page
                                                                     Page16
                                                                          16of
                                                                             of16
                                                                                16PageID
                                                                                  PageID#:1420
                                                                                         #:64
                            WHAT DOES Alliant Credit Union
  FACTS                     DO WITH YOUR PERSONAL INFORMATION?




  Why?                     Financial companies choose how they share your personal                  What we do
                           information. Federal law gives members right to limit some but
                           not all sharing. Federal law also requires us to tell you how we         How does              To protect your personal information from unauthorized access
                           collect, share, and protect your personal information. Please            Alliant Credit        and use, we use security measures that comply with federal law.
                           read this notice carefully to understand what we do.                     Union                 These measures include computer safeguards and secured files and
                                                                                                    protect my            buildings.
                                                                                                    personal
                                                                                                    information?
  What?                    The types of personal information we collect and share depend
                           on the product or service you have with us. This information
                                                                                                    How does              We collect your personal information, for example, when you
                           can include:
                                                                                                    Alliant Credit        • open an account or apply for a loan
                            • Social Security number and income
                                                                                                    Union                 • use your debit or credit card or seek advice about your investments
                            • account balances and payment history
                                                                                                    collect my            • make deposits or withdrawals from your account
                            • credit history and credit scores
                                                                                                    personal
                                                                                                                          We also collect your personal information from others, such as credit
                                                                                                    information?
                                                                                                                          bureaus, affiliates or other companies.

  How?                     All financial companies need to share members’ personal
                           information to run their everyday business. In the section
                           below, we list the reasons financial companies can share their
                           members’ personal information; the reasons Alliant Credit                Why can’t I limit     Federal law gives you the right to limit only
                           Union chooses to share; and whether you can limit this sharing.          all sharing?          • sharing for affiliates’ everyday business purposes—information about
                                                                                                                            your creditworthiness
                                                                                                                          • affiliates from using your information to market
                                                                                                                            to you
                                                                                                                          • sharing for nonaffiliates to market to you
                                                                       Does        Can you                                State laws and individual companies may give you additional rights to
Reasons we can share your                                             Alliant        limit
                                                                      Credit                                              limit sharing.
personal information                                                  Union           this
                                                                                   sharing?
                                                                      share?
                                                                                                    What happens          Your choices will apply to everyone on your account.
For our everyday business purposes –                                                                when I limit
such as to process your transactions, maintain                                                      sharing for an
your account(s), respond to court orders and legal                      Yes           No            account I hold
investigations, or report to credit bureaus                                                         jointly with
                                                                                                    someone else?
For our marketing purposes –
to offer our products and services to you                               Yes           Yes
                                                                                                    Definitions
For joint marketing with other financial companies
                                                                                   We don’t
                                                                         No                         Affiliates            Companies related by common ownership or control. They can be
                                                                                    share
                                                                                                                          financial and nonfinancial companies.
For our affiliates’ everyday business purposes –                                                                          •O
                                                                                                                            ur affiliates include companies with an Alliant Credit Union name,
information about your transactions and experiences                     Yes           Yes                                  such as Alliant Warranty Services, LLC.

                                                                                                    Nonaffiliates         Companies not related by common ownership or control. They can be
For our affiliates’ everyday business purposes –                                                                          financial and nonfinancial companies.
information about your creditworthiness                                 Yes           Yes
                                                                                                                          •N
                                                                                                                            onaffiliates we share with can include mortgage servicing
                                                                                                                           companies, credit and debit card processors, insurance companies,
For nonaffiliates to market to you                                                                                         credit reporting bureaus and investment services companies.
                                                                        Yes           Yes
                                                                                                    Joint marketing       A formal agreement between nonaffiliated financial companies that
                                                                                                                          together market financial products or services to you.
                                                                                                                          •O
                                                                                                                            ur joint marketing partners include credit card processors, insurance
 To limit                  • Call toll-free 800-328-1935 (24/7)                                                            companies and investment services companies.
 our                       Please note:
 sharing                   If you are a new member, we can begin sharing your                      Alliant Credit Union is owned and operated by its members. Membership is a lifetime
                           information 30 days from the date we sent this notice. When             benefit and is available to the employees and their family members of select employee
                           you are no longer our member, we continue to share your                 groups, organizations and residents and workers in select communities.
                           information as described in this notice. However, you can
                           contact us at any time to limit our sharing.                            Alliant Credit Union is chartered in the state of Illinois and is supervised by the Illinois
                                                                                                   Department of Financial and Professional Regulation.


 Questions?                 •C
                              all toll-free 800-328-1935 (24/7) or go to www.
                             alliantcreditunion.com                                                                                          ®




                                                                                                   PO Box 66945, 11545 W. Touhy Avenue
                                                                                                   Chicago, IL 60666-0945
                                                                                                   alliantcreditunion.com

                                                                                                   ©2017 Alliant Credit Union. All Rights Reserved.                                  P105-R11/17
                                                                                              14
